DISMISS and Opinion Filed August 8, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00710-CV
                               No. 05-22-00711-CV

                   IN RE ALEJANDRINA LOPEZ, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
           Trial Court Cause Nos. DF-21-11690 and DF-22-04960

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      Relator Alejandrina Lopez petitions this Court for a writ of mandamus

compelling the trial court to vacate her June 6, 2022 Order on Bill of Review and

Motion for New Trial where the trial court granted a new trial and set aside a Final

Decree of Divorce dated December 28, 2021.

      By order dated July 27, 2022, we informed relator that her petition and

appendix in these proceedings contained unredacted sensitive information, including

the minors’ names and birthdates, in violation of Texas Rule of Appellate Procedure

9.9. See TEX. R. APP. P. 9.9. We struck relator’s petition and appendix and granted

relator leave to re-file a petition and appendix that complied with rule 9.9 on or
before August 3, 2022. We cautioned relator that a failure to re-file as permitted by

our order might result in dismissal of this cause without further notice.

      On August 1, 2022, relator filed her Amended Petition for Writ of Mandamus

and Brief in Support Thereof, which included an attached Appendix (together,

Amended Petition) in these proceedings. Relator, however, failed to redact all

sensitive information as ordered by the Court; the Amended Petition still contains

instances where sensitive information remains unredacted, including the minors’

names.

      Accordingly, because relator has not filed a petition and appendix that

complies with Texas Rule of Appellate Procedure 9.9 as ordered by this Court, we

STRIKE relator’s Amended Petition and DISMISS these original proceedings. See

TEX. R. APP. P. 42.3(c), 52.8(a).



                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE
220710F.P05




                                         –2–